UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7105


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY MCQUEEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:04-cr-00257-CMH-1; 1:07-cv-00871-CMH)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony McQueen, Appellant Pro Se. Angelissa Domenica Savino,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony McQueen seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion for reconsideration of

the    denial       of    his       Fed   R.     Civ.       P.   60(b)       motion     denying

reconsideration           of     the      district          court’s     order        dismissing

McQueen’s 28 U.S.C. § 2255 (2012) motion.                               The order is not

appealable       unless         a    circuit         justice      or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate        of     appealability          will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the      merits,     a    prisoner         satisfies     this    standard      by

demonstrating         that      reasonable           jurists     would       find     that    the

district       court’s        assessment       of     the    constitutional          claims    is

debatable      or     wrong.         Slack     v.     McDaniel,        529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

McQueen has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

                                                 2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3